Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO INVESTMENT AGREEMENT

This Amendment No. 1 to the Investment Agreement (as defined below) dated as of
December 4, 2014 (this “Amendment”) is made among NewStar Financial, Inc., a
Delaware corporation (the “Company”), FS Investment Corporation, a Maryland
corporation, FS Investment Corporation II, a Maryland corporation, and FS
Investment Corporation III, a Maryland corporation (FS Investment Corporation,
FS Investment Corporation II and FS Investment Corporation III, collectively,
the “Investors”). The Company and the Investors are collectively referred to in
this Amendment as the “Parties”. Capitalized terms used but not defined in this
Amendment shall have the meanings set forth in the Investment Agreement. The
rule of construction set forth in Section 5.13 of the Investment Agreement shall
also apply to this Amendment.

WHEREAS, the Parties entered into that certain Investment Agreement dated
November 4, 2014 (the “Investment Agreement”); and

WHEREAS, the Parties desire to amend the Investment Agreement and the form of
Warrant attached thereto as Exhibit B upon the terms and conditions set forth
herein.

NOW, THEREFORE, in accordance with Section 5.4 of the Investment Agreement, the
Parties hereby agree as follows:

 

1. Section 1.1 shall be amended by adding the following after the definition of
“Stockholder Meeting”:

 

     “‘Structuring Fee’ shall have the meaning ascribed to such term in
Section 2.1(f).”

 

2. Section 2.1(a) shall be amended by replacing the words “98% of” with the
words “100% of” in the penultimate sentence of that section.

 

3. There shall be added to the Investment Agreement the following
Section 2.1(f):

 

     “Structuring Fee. On the Initial Closing Date and on each Additional
Closing Date, the Company shall pay to each Purchaser a structuring fee (the
“Structuring Fee”) equal to 2% of the principal amount of Subordinated Notes
purchased by such Purchaser on such date from the proceeds of the sale of such
Subordinated Notes simultaneously with such sale.”

 

4. Section 2.2(a)(i)(C) shall be amended by deleting the word “and” at the end
of such section.

 

5. Section 2.2(a)(i)(D) shall be amended by deleting the period at the end of
such section and replacing such period with “; and”.

 

6. There shall be added to the Investment Agreement the following
Section 2.2(a)(i)(E):

 

     “the Structuring Fee due to each Purchaser.”

 

1



--------------------------------------------------------------------------------

7. Section 2.2(b)(i)(B) shall be amended by deleting the word “and” at the end
of such section.

 

8. Section 2.2(b)(i)(C) shall be amended by deleting the period at the end of
such section and replacing such period with “; and”.

 

9. There shall be added to the Investment Agreement the following
Section 2.2(b)(i)(D):

 

     “the Structuring Fee due to each Purchaser.”

 

10. The form of Warrant attached to the Investment Agreement as Exhibit B
thereto is hereby amended and restated in its entirety by the form of Warrant
attached hereto as Exhibit A.

 

11. This Amendment shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York, including all matters of
construction, validity and performance, in each case, without reference to any
conflicts of law rules that might lead to the application of the laws of another
jurisdiction.

 

12. Except as expressly amended and/or superseded by this Amendment, the
Investment Agreement shall remain in full force and effect. This Amendment shall
not constitute an amendment or waiver of any provision of the Investment
Agreement except as expressly set forth herein. Upon the execution and delivery
hereof, the Investment Agreement shall thereupon be deemed to be amended and
supplemented as hereinabove set forth as fully and with the same effect as if
the amendments and supplements made hereby were originally set forth in the
Investment Agreement. This Amendment and the Investment Agreement shall
henceforth be read, taken and construed as one and the same instrument, but such
amendments and supplements shall not operate so as to render invalid or improper
any action heretofore taken under the Investment Agreement. In the event of any
inconsistency between this Amendment and the Investment Agreement with respect
to the matters set forth herein, this Amendment shall take precedence.
References to the Investment Agreement in the Subordinated Notes, the Warrants
or any joinder to the Investment Agreement (or amendments to any of the
foregoing) shall be deemed to mean the Investment Agreement as amended by this
Amendment.

 

13. This Amendment may be executed in two or more counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of the signature page to this Amendment by facsimile or PDF transmission shall
be as effective as delivery of a manually executed counterpart of this
Amendment.

[Remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NewStar Financial, Inc., FS Investment Corporation, FS
Investment Corporation II and FS Investment Corporation III have caused this
Amendment to be executed on the date first written above by their respective
duly authorized officers.

 

NEWSTAR FINANCIAL, INC. By:   /s/ John K. Bray Name: John K. Bray Title: Chief
Financial Officer FS INVESTMENT CORPORATION

By: GSO / Blackstone Debt Funds Management LLC,

as Sub-Advisor

By:   /s/ Marisa Beeney Name: Marisa Beeney Title: Authorized Signatory     with
a copy to: FS Investment Corporation Franklin Square Capital Partners 2929 Arch
Street, Suite 675 Philadelphia, PA 19104 Attn: General Counsel Email: Telephone:

[Signature Page to Amendment No. 1 to Investment Agreement]



--------------------------------------------------------------------------------

FS INVESTMENT CORPORATION II

By: GSO / Blackstone Debt Funds Management LLC,

as Sub-Advisor

By:   /s/ Marisa Beeney Name: Marisa Beeney Title: Authorized Signatory     with
a copy to: FS Investment Corporation II Franklin Square Capital Partners 2929
Arch Street, Suite 675 Philadelphia, PA 19104 Attn: General Counsel Email:
Telephone: FS INVESTMENT CORPORATION III

By: GSO / Blackstone Debt Funds Management LLC,

as Sub-Advisor

By:   /s/ Marisa Beeney Name: Marisa Beeney Title: Authorized Signatory     with
a copy to: FS Investment Corporation III Franklin Square Capital Partners 2929
Arch Street, Suite 675 Philadelphia, PA 19104 Attn: General Counsel Email:
Telephone:

[Signature Page to Amendment No. 1 to Investment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

See attached.

 

Ex. A-1



--------------------------------------------------------------------------------

Exhibit B

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
TRANSFERRED, SOLD, OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFER SET
FORTH IN AN INVESTMENT AGREEMENT. THE COMPANY WILL MAIL TO THE HOLDER OF THIS
CERTIFICATE A COPY OF SUCH INVESTMENT AGREEMENT, AS IN EFFECT ON THE DATE OF
MAILING, WITHOUT CHARGE, AFTER RECEIPT OF A WRITTEN REQUEST THEREFOR.

FORM OF WARRANT

to purchase

[•]

Shares of Common Stock

NEWSTAR FINANCIAL, INC.

a Delaware Corporation

Issue Date: [                    ], 201[—]

1. Definitions. When used herein the following terms shall have the meanings
indicated.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person. With respect to an Investor, any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as such
Investor will be deemed to be an Affiliate of such Investor.

“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Warrantholder (or if there is more than one
Warrantholder, a majority in interest of Warrantholders), shall mutually agree
upon the determinations then the subject of appraisal. Each party shall deliver
a notice to the other appointing its appraiser within fifteen (15) days after
the Appraisal Procedure is invoked. If within thirty (30) days after appointment
of the two appraisers they are unable to agree upon the amount in question, a
third independent appraiser shall be chosen within ten (10) days thereafter by
the mutual consent of such first two appraisers or, if such first two appraisers
fail to agree upon the appointment of a third appraiser, such appointment shall
be made by the American Arbitration Association, or any organization successor
thereto, from a panel of arbitrators having experience in the appraisal of the
subject matter to be appraised. The decision of the third appraiser so appointed
and chosen shall be given within thirty (30) days after the selection of such
third appraiser. If three (3) appraisers shall be appointed and the
determination of one (1)



--------------------------------------------------------------------------------

appraiser is disparate from the middle determination of the three (3) appraisers
by more than twice the amount by which the other determination is disparate from
the middle determination, then the determination of such appraiser shall be
excluded, the remaining two (2) determinations shall be averaged and such
average shall be binding and conclusive on the Company and the Warrantholder;
otherwise, the average of all three (3) determinations shall be binding and
conclusive on the Company and the Warrantholder. The costs of conducting any
Appraisal Procedure shall be borne by the Company.

“Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act.

“Beneficial Ownership Limitation” means 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to the issuance of shares of
Common Stock issuable upon exercise of this Warrant.

“Board” means the Board of Directors of the Company.

“Business Combination” means a merger, consolidation, reorganization, statutory
share exchange or similar transaction, including where the Company is not the
surviving corporation, and any sale, transfer or other disposal of all or
substantially all of the Company’s property, assets or business to another
corporation or entity.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the States of New York
or Massachusetts generally are authorized or required by law or other
governmental actions to be closed.

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
membership, partnership or other equity interests of such Person.

“Cashless Exercise” has the meaning given to it in Section 3(A).

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
exchanged, reclassified or changed.

“Common Stock Equivalent” means any securities of the Company or its
Subsidiaries that would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants, stock appreciation rights, restricted stock units or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

“Company” means NewStar Financial, Inc., a Delaware corporation.

 

-7-



--------------------------------------------------------------------------------

“Convertible Securities” shall mean evidence of indebtedness, shares of stock or
other securities that are convertible into or exchangeable for, with or without
payment of additional consideration in cash or property, shares of Common Stock,
either immediately or upon the occurrence of a specified date or a specified
event.

“Designated Office” has the meaning given to it in Section 19.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exercise Price” means $12.62, subject to adjustment from time to time in
accordance with Section 13.

“Expiration Time” has the meaning given to it in Section 3(A).

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board,
acting reasonably and in good faith. If the Warrantholder does not accept the
Board’s calculation of Fair Market Value and the Warrantholder and the Company
are unable to agree on Fair Market Value, the procedures described in Section 15
shall be used to determine Fair Market Value.

“Group” means a “group” within the meaning of Section 13(d)(3) of the Exchange
Act.

“Initial Number” has the meaning given to it in Section 13(D).

“Investor” means [FS Investment Corporation][FS Investment Corporation II][FS
Investment Corporation III], a Maryland corporation, or any of its successors or
transferees (subject to the requirements of the Investment Agreement).

“Investment Agreement” means the investment agreement, dated as of November 4,
2014, among the Company, FS Investment Corporation, FS Investment Corporation II
and FS Investment Corporation III.

“Investment Agreement Date” means November 4, 2014, the date of the execution of
the Investment Agreement.

“Market Disruption Event” means:

(a) a failure by the principal market on which the Common Stock is listed or
approved for trading to open for trading during its regular trading session; or

(b) the occurrence or existence for more than a one half-hour period in the
aggregate on any Scheduled Trading Day of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
principal market on which the Common Stock is listed or approved for trading or
otherwise) in the shares of the Common Stock or in any options, contracts or
future contracts relating to shares of the Common Stock, and such suspension or
limitation occurs or exists at any time before 1:00 p.m., New York City time, on
such day.

 

-8-



--------------------------------------------------------------------------------

“Market Price” of the Common Stock (or other relevant Capital Stock or equity
interest) on any date of determination means the closing sale price or, for any
day where no closing sale price is reported the last reported sale price, of the
shares of the Common Stock (or other relevant Capital Stock or equity interest)
on the NASDAQ Global Market for the last Trading Day immediately prior to such
date of determination. If the Common Stock (or other relevant Capital Stock or
equity interest) is not traded on the NASDAQ Global Market on the Trading Day
prior to the date of determination, the Market Price of the Common Stock (or
other relevant Capital Stock or equity interest) on such Trading Day means the
closing sale price as reported in the composite transactions for the principal
U.S. national or regional securities exchange on which the Common Stock (or
other relevant Capital Stock or equity interest) is so listed or quoted, or, if
no closing sale price is reported, the last reported sale price on the principal
U.S. national or regional securities exchange on which the Common Stock (or
other relevant Capital Stock or equity interest) is so listed or quoted, or if
the Common Stock (or other relevant Capital Stock or equity interest) is not so
listed or quoted on a U.S. national or regional securities exchange, the last
quoted bid price for the Common Stock (or other relevant Capital Stock or equity
interest) in the over-the-counter market as reported by Pink OTC Markets or
similar organization, or, if that bid price is not available, the market price
of the Common Stock (or other relevant Capital Stock or equity interest) on the
applicable Trading Day as determined by a nationally recognized independent
investment banking firm retained by the Company and reasonably acceptable to the
Warrantholder for this purpose.

“Maximum Voting Power” means, at the time of determination of the Maximum Voting
Power, the total number of votes which may be cast in respect of all capital
stock of the Company on matters generally submitted to the holders of the
Company’s capital stock for a vote.

“Permitted Transfers” has the meaning given to it in Section 13(D).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

“Scheduled Trading Day” means any day that is scheduled to be a Trading Day on
the principal U.S. national or regional securities exchange or market on which
the Common Stock is listed or admitted for trading; provided, that if the Common
Stock is not listed or traded, “Scheduled Trading Day” shall mean any Business
Day.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” has the meaning given to it in Section 2.

 

-9-



--------------------------------------------------------------------------------

“Stock Purchase Rights” shall mean any options, warrants or other securities or
rights to subscribe to or exercisable for the purchase of shares of Common Stock
or Convertible Securities, whether or not immediately exercisable.

“Stockholder Approval” has the meaning set forth in the Investment Agreement.

“Subsidiary” and collectively, “Subsidiaries,” means any Person that is
controlled by another Person. For purposes of this definition, a Person controls
another Person if it (i) owns, controls, or holds the power to vote a majority
of the voting securities of such other Person (irrespective of whether at the
time the capital stock of any other class or classes of such Person shall or may
have voting power upon the occurrence of a contingency), (ii) controls in any
manner the election of a majority of the other Person’s board of directors (or
equivalent positions), or (iii) has a majority of the general partner, managing
member or similar interests outstanding of such Person.

“Trading Day” means a day on which (a) there is no Market Disruption Event and
(b) trading in the Common Stock generally occurs on the NASDAQ Global Market, or
if the Common Stock is not listed on the NASDAQ Global Market, then as generally
occurs on the principal U.S. national or regional securities exchange on which
the Common Stock is then traded; provided, that if the Common Stock is not so
listed or traded, “Trading Day” shall mean any Business Day.

“Warrantholder” has the meaning given to it in Section 2.

“Warrant” means this Warrant, issued to the Investor pursuant to the Investment
Agreement.

2. Number of Shares; Exercise Price. This certifies that, for value received,
Investor (the “Warrantholder”) is entitled, upon the terms and subject to the
conditions hereinafter set forth, to acquire from the Company, in whole or in
part, up to an aggregate of [—] fully paid and nonassessable shares of Common
Stock (the “Shares”), at a purchase price equal to the Exercise Price per Share.
The number of Shares and the Exercise Price are subject to adjustment as
provided herein, and all references to “Shares,” “Common Stock” and “Exercise
Price” herein shall be deemed to include any such adjustment or series of
adjustments.

3. Exercise of Warrant; Term.

(A) Subject to Sections 3(C) and 13(G), the right to purchase the Shares
represented by this Warrant is exercisable, in whole or in part by the
Warrantholder in its sole discretion, at any time or from time to time between
the date hereof and 5:00 p.m., Eastern time on the tenth anniversary of the
Investment Agreement Date (such anniversary, the “Expiration Time”), by (i) the
surrender of this Warrant and Notice of Exercise annexed hereto, duly completed
and executed on behalf of the Warrantholder, at the Company’s Designated Office,
and (ii) payment of the aggregate Exercise Price for the Shares thereby
purchased either (x) by tendering such amount in cash, by certified or cashier’s
check payable to the order of the Company, or by wire transfer of immediately
available funds to an account designated by the Company or (y) by instructing
the Company to withhold a number of Shares issuable upon exercise of this
Warrant equal in value to the aggregate Exercise Price as to which this Warrant
is so exercised based on

 

-10-



--------------------------------------------------------------------------------

the average of the Market Prices of the Common Stock on the ten (10) Trading
Days prior to the date on which this Warrant and the Notice of Exercise are
delivered to the Company (a “Cashless Exercise”). Notwithstanding the foregoing,
at least three (3) Business Days prior to the delivery of any Notice of Exercise
the Warrantholder shall notify the Company of its intent to exercise the
Warrant, the date it proposes to exercise the Warrant and whether it intends to
pay the aggregate Exercise Price in cash or pursuant to a Cashless Exercise. The
Company shall have the option, by giving notice to the Warrantholder by
4:00 p.m. Eastern time on the Business Day before the proposed exercise date, to
have such exercise of this Warrant settled pursuant to a Cashless Exercise. If
the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company, and the Company
shall deliver, within a reasonable time, and in any event not exceeding five
(5) Business Days, a new warrant in substantially identical form for the
purchase of that number of Shares equal to the difference between the number of
Shares subject to this Warrant and the number of Shares as to which this Warrant
is so exercised.

(B) The Company shall not effect any exercise of this Warrant, and the
Warrantholder shall not have the right to exercise any portion of this Warrant,
to the extent that after giving effect to such exercise the Warrantholder
(together with the Warrantholder’s Affiliates, and any other Persons acting as a
group together with the Warrantholder or any of the Warrantholder’s Affiliates),
would beneficially own in excess of the Beneficial Ownership Limitation. For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Warrantholder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of this Warrant beneficially owned by the
Warrantholder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or non-converted portion of any other securities of the Company
(including, without limitation, any Common Stock Equivalent, subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Warrantholder or any of its Affiliates). Except
as set forth in the preceding sentence, for purposes of this Section 3(B),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act, it being acknowledged by the Warrantholder that the Company is not
representing to the Warrantholder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Warrantholder is solely responsible
for any schedules required to be filed in accordance therewith. To the extent
that the limitation contained in this Section 3(B) applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
the Warrantholder together with any Affiliates) and of which portion of this
Warrant is exercisable shall be in the sole discretion of the Warrantholder,
subject to the Beneficial Ownership Limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
by the Warrantholder in accordance with Section 13(d) of the Exchange Act, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. For purposes of this Section 3(B), in determining the number of
outstanding Shares, the Warrantholder may rely on the number of outstanding
shares of Common Stock as reflected in (a) the Company’s most recent periodic or
annual report filed with the Commission, as the case may be, (b) a more recent
public announcement by the Company or (c) a more recent written notice by the
Company setting forth the number of shares of Common Stock outstanding.

 

-11-



--------------------------------------------------------------------------------

Upon the written request of a Warrantholder, the Company shall, within three
(3) Trading Days confirm orally and in writing to the Warrantholder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Warrantholder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The Warrantholder, upon not
less than sixty-one (61) days prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 3(B),
provided that the Beneficial Ownership Limitation in no event exceeds 24.99% of
the number of shares of Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon exercise of this Warrant held by
the Warrantholder and the provisions of this Section 3(B) shall continue to
apply. Any such increase or decrease will not be effective until the sixty-first
(61st) day after such notice is delivered to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 3(B) to correct this paragraph
or any portion hereof which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation,
and the Purchasers shall provide notice to the Company of any such changes or
supplements. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant. For all purposes of this Section 3(B), the
Warrantholder shall provide the Company from time to time, following a request
from the Company, with a schedule showing its calculation of the Beneficial
Ownership Limitation and the Company shall be entitled to rely conclusively on
the most recent such schedule so provided to it.

(C) Notwithstanding any other provision of this Warrant, prior to the receipt of
Stockholder Approval, this Warrant shall not be exercisable to purchase Warrant
Shares if, and to the extent that, following such exercise (i) the aggregate
voting power of such Warrantholder (or any Group including such Warrantholder),
including upon exercise of Warrants or other Common Stock Equivalents, would
exceed 19.99% of the Maximum Voting Power, (ii) such Warrantholder (or any Group
including such Warrantholder) would Beneficially Own more than 19.99% of the
then outstanding shares of Common Stock or of the shares of Common Stock
outstanding immediately prior to the execution of the Investment Agreement or
the issuance of this Warrant or (iii) the aggregate number of Warrant Shares
issued hereunder and under any other Warrants issued pursuant to the Investment
Agreement would exceed 19.99% of the shares of Common Stock outstanding
immediately prior to the execution of the Investment Agreement. The foregoing
shall not prohibit the Warrantholder from exercising this Warrant in part, so
long as such partial exercise would not otherwise violate clauses (i), (ii) or
(iii) above. Effective immediately upon receipt of the Stockholder Approval, the
limitations set forth in this Section 3(C) shall terminate.

4. Issuance of Shares; Authorization; Listing. Certificates for Shares issued
upon exercise of this Warrant will be issued in such name or names as the
Warrantholder may designate and will be delivered to such named Person or
Persons within a reasonable time, not to exceed five (5) Business Days after the
date on which this Warrant has been duly exercised in accordance with the terms
of this Warrant. The Company hereby represents and warrants that any Shares
issued upon the exercise of this Warrant in accordance with the provisions of
Section 3 and all other provisions of this Warrant will be duly and validly
authorized and issued,

 

-12-



--------------------------------------------------------------------------------

fully paid and nonassessable and free from all taxes, liens and charges (other
than liens or charges created by the Warrantholder or taxes in respect of any
transfer occurring contemporaneously therewith). The Company agrees that the
Shares will be deemed to have been issued to the Warrantholder as of the close
of business on the date on which this Warrant and payment of the Exercise Price
in accordance with Section 3 are delivered to the Company in accordance with the
terms of this Warrant, notwithstanding that the stock transfer books of the
Company may then be closed or certificates representing such Shares may not be
actually delivered on such date. The Company will at all times reserve and keep
available, in the case of Common Stock, out of its authorized but unissued
Common Stock solely for the purpose of providing for the exercise of this
Warrant, the aggregate number of shares of Common Stock then issuable upon
exercise of this Warrant.

5. No Fractional Shares or Scrip. No fractional Shares or scrip representing
fractional Shares shall be issued upon any exercise of this Warrant. In lieu of
any fractional Share to which the Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock on the date of exercise multiplied by such fraction,
rounded to the nearest whole cent.

6. No Rights as Shareholders. This Warrant does not entitle the Warrantholder to
any voting rights or other rights as a shareholder of the Company prior to the
date of exercise hereof.

7. Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company; provided, however, that if and to the extent such
issue or transfer tax is due solely because the Warrantholder has requested that
the Shares be issued in a name other than that of the Warrantholder or an
Affiliate of the Warrantholder, then such taxes shall be paid by such
Warrantholder, and the Company shall not be required to issue or deliver any
stock certificate representing the Shares unless and until such Warrantholder
shall have paid to the Company the amount of such tax or shall have established
to the satisfaction of the Company that such tax has been paid.

8. Transfer/Assignment. The Warrantholder may transfer or assign this Warrant in
accordance with the provisions contained in the Investment Agreement. Any
transfer or assignment shall be made upon the books of the Company by the
registered holder hereof in person or by duly authorized attorney, and a new
warrant shall be made and delivered by the Company, of the same tenor and date
as this Warrant but registered in the name of the transferee, upon surrender of
this Warrant, duly endorsed, to the Company’s Designated Office. All expenses
and other charges payable in connection with the preparation, execution and
delivery of the new warrants pursuant to this Section 8 shall be paid by the
Company; provided, however, that the Company shall not be obligated to pay any
issue or transfer taxes in respect of the preparation, execution and delivery of
such new warrants pursuant to this Section 8.

9. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like

 

-13-



--------------------------------------------------------------------------------

tenor and representing the right to purchase the same aggregate number of
Shares. The Company shall maintain a registry showing the name and address of
the Warrantholder as the registered holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at the
Company’s Designated Office, and the Company shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.

10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of an indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.

12. Rule 144 Information. The Company covenants that it will use its reasonable
best efforts to timely file all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated by the Commission thereunder (or, if the Company is not
required to file such reports under the Securities Act or the Exchange Act, it
will, upon the request of any Warrantholder, make publicly available such
information as necessary to permit sales pursuant to Rule 144 under the
Securities Act), and it will use its reasonable best efforts to take such
further action as any Warrantholder may reasonably request, all to the extent
required from time to time to enable such holder to sell the Warrants without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such rule may be amended
from time to time, or (ii) any successor rule or regulation hereafter adopted by
the Commission. Upon the written request of any Warrantholder, the Company will
deliver to such Warrantholder a written statement that it has complied with such
requirements.

13. Adjustments and Other Rights. The Exercise Price and the number of Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as follows; provided, that no single event shall be subject to
adjustment under more than one sub-section of this Section 13 to the extent it
would result in duplicative adjustments.

(A) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare a dividend or make a distribution on its Common Stock
in shares of Common Stock, (ii) subdivide or reclassify the outstanding shares
of Common Stock into a greater number of shares or (iii) combine or reclassify
the outstanding Common Stock into a smaller number of shares, the number of
Shares issuable upon exercise of this Warrant at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be proportionately adjusted so that the
Warrantholder after such date shall be entitled to purchase the number of shares
of Common Stock which such holder would have

 

-14-



--------------------------------------------------------------------------------

owned or been entitled to receive after such date had this Warrant been
exercised immediately prior to such date. In such event, the Exercise Price in
effect at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
adjusted to the number obtained by dividing (x) the product of (1) the number of
Shares issuable upon the exercise of this Warrant before such adjustment and
(2) the Exercise Price in effect immediately prior to the record or effective
date, as the case may be, for such dividend, distribution, subdivision,
combination or reclassification giving rise to this adjustment by (y) the new
number of Shares issuable upon exercise of this Warrant determined pursuant to
the immediately preceding sentence.

(B) Other Distributions. In case the Company shall fix a record date for the
making of a distribution to all holders of shares of its Common Stock (or any
successor security interests) (i) of shares of any class other than its Common
Stock, (ii) of evidence of indebtedness of the Company or any Subsidiary,
(iii) of assets or cash (excluding dividends or distributions referred to in
Section 13(A)), or (iv) of rights or warrants (other than in connection with the
adoption of a shareholder rights plan), in each such case, the Exercise Price in
effect prior thereto shall be reduced immediately thereafter to the price
determined by dividing (x) an amount equal to the difference resulting from
(1) the number of shares of Common Stock outstanding on such record date
multiplied by the Exercise Price per Share on such record date, less (2) the
cash and/or Fair Market Value of such shares, evidences of indebtedness, assets,
rights or warrants to be so distributed, by (y) the number of shares of Common
Stock outstanding on such record date; such adjustment shall be made
successively whenever such a record date is fixed. In such event, the number of
shares of Common Stock issuable upon the exercise of this Warrant shall be
increased to the number obtained by dividing (x) the product of (1) the number
of Shares issuable upon the exercise of this Warrant before such adjustment, and
(2) the Exercise Price in effect immediately prior to the issuance giving rise
to this adjustment by (y) the new Exercise Price determined in accordance with
the immediately preceding sentence. In the event that such distribution is not
so made, the Exercise Price and the number of Shares issuable upon exercise of
this Warrant then in effect shall be readjusted, effective as of the date when
the Board determines not to distribute such shares, evidences of indebtedness,
assets, cash, rights or warrants, as the case may be, to the Exercise Price that
would then be in effect and the number of Shares that would then be issuable
upon exercise of this Warrant if such record date had not been fixed.

(C) Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(A)), the Warrant shall thereafter be exercisable for
the number of shares of stock or other securities or property (including cash)
to which the Common Stock issuable (at the time of such Business Combination or
reclassification) upon exercise of this Warrant immediately prior to the
consummation of such Business Combination or reclassification would have been
entitled upon consummation of such Business Combination or reclassification; and
in any such case, if necessary, the provisions set forth herein with respect to
the rights and interests thereafter of the Warrantholder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to any shares
of stock or other securities or property thereafter deliverable on the exercise
of this Warrant. In determining the kind and amount of stock, securities or the
property receivable upon consummation of such Business Combination, if the
holders of Common Stock have the right to elect the kind or amount of
consideration receivable upon consummation of such Business Combination, then
the Warrantholder shall also be entitled to make such an election at

 

-15-



--------------------------------------------------------------------------------

the time of such election by other holders of Common Stock, which election, once
made, shall be irrevocable and binding upon all future holders of this Warrant.
The Company shall cause any successor entity in a Business Combination in which
the Company is not the survivor to assume in writing all of the obligations of
the Company under this Warrant, the Investment Agreement and the Note in
accordance with the provisions of this Section 13(C) pursuant to written
agreements in form and substance reasonably satisfactory to the Warrantholder
and approved by the Warrantholder (without unreasonable delay) prior to such
Business Combination.

Notwithstanding anything to the contrary, in the event of a Business Combination
that is a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the Exchange
Act and of which the Company has not provided the Warrantholder with at least
sixty-five (65) days prior written notice of the applicable record date or such
other date on which an election as to the kind or amount of consideration
receivable must be made, or in connection with which rights attach to the Common
Stock, the Company or any successor shall, at the Warrantholder’s option,
exercisable at any time prior to, and to be consummated concurrently with, the
consummation of the Business Combination, purchase this Warrant from the
Warrantholder by paying to the Warrantholder an amount of cash equal to the Fair
Market Value of the remaining unexercised portion of this Warrant on the date of
the consummation of such Business Combination.

(D) Certain Issuances of Common Stock or Convertible Securities. If the Company
shall issue any shares of Common Stock or Convertible Securities (other than in
Permitted Transactions (as defined below) or a transaction to which
Section 13(A) is applicable) without consideration or at a consideration per
share (or having a conversion price per share) that is less than 90% of the
Market Price on the last Trading Day preceding the date of the agreement on
pricing such shares (or such Convertible Securities) then, in such event:

(i) the number of Shares issuable upon the exercise of this Warrant immediately
prior to the date of the agreement on pricing of such shares (or of such
Convertible Securities) (the “Initial Number”) shall be increased to the number
obtained by multiplying the Initial Number by a fraction (a) the numerator of
which shall be the sum of (x) the number of shares of Common Stock of the
Company outstanding on such date and (y) the number of additional shares of
Common Stock issued (or into which Convertible Securities may be exercised or
converted) and (b) the denominator of which shall be the sum of (I) the number
of shares of Common Stock outstanding on such date and (II) the number of shares
of Common Stock which the aggregate consideration receivable by the Company for
the total number of shares of Common Stock so issued (or into which Convertible
Securities may be exercised or convert) would purchase at the Market Price on
the last Trading Day preceding the date of the agreement on pricing such shares
(or such Convertible Securities); and

(ii) the Exercise Price payable upon exercise of this Warrant shall be adjusted
by multiplying such Exercise Price in effect immediately prior to the date of
the agreement on pricing of such shares (or of such Convertible Securities) by a
fraction, the numerator of which shall be the number of shares of Common Stock
issuable upon exercise of this Warrant prior to such date and the denominator of
which shall be the number of shares of Common Stock issuable upon exercise of
this Warrant immediately after the adjustment described in clause (i) above.

 

-16-



--------------------------------------------------------------------------------

For purposes of the foregoing, the aggregate consideration receivable by the
Company in connection with the issuance of such shares of Common Stock or
Convertible Securities shall be deemed to be equal to the sum of the net
offering price (including the Fair Market Value of any non-cash consideration
and after deduction of any related expenses payable to third parties) of all
such securities plus the minimum aggregate amount, if any, payable upon exercise
or conversion of any such Convertible Securities into shares of Common Stock;
and “Permitted Transactions” shall mean issuances (a) as consideration for or to
fund the acquisition of other companies, businesses and/or assets, including in
connection with any merger, consolidation, joint venture formation or other
business combination, (b) in connection with employee benefit plans and
compensation related arrangements in the ordinary course and consistent with
past practice approved by the Board, and (c) in connection with a public or
broadly marketed offering and sale of Common Stock or Convertible Securities for
cash conducted by the Company or its affiliates pursuant to registration under
the Securities Act or Rule 144A. Any adjustment made pursuant to this
Section 13(D) shall become effective immediately upon the date of such issuance.

(E) Notice of Certain Events. If the Company determines to take any of the
actions covered by paragraph (B) above, it shall give the Warrantholder at least
five Business Days prior written notice of the proposed record date therefor in
order to enable the Warrantholder to elect to exercise this Warrant, in whole or
in part, on or prior to such record date.

(F) Rounding of Calculations; Minimum Adjustments. The adjustments required by
this Section 13 shall be made whenever and as often as any specified event
requiring an adjustment pursuant to this Section 13 shall occur, except that no
adjustment of the Exercise Price or the number of Warrant Shares purchasable
upon exercise of the Warrants that would otherwise be required shall be made
unless and until such adjustment either by itself or together with all other
adjustments pursuant to this Section 13 not previously made as a result of this
Section 13(F) increases or decreases by at least one percent (1%) the Exercise
Price or the number of Warrant Shares purchasable upon exercise of the Warrants
immediately prior to the making of such adjustment. Any adjustment representing
a change of less than such minimum amount shall be carried forward and made as
soon as such adjustment, together with other adjustments required by this
Section 13 and not previously made, would result in a minimum adjustment. For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence. In computing
adjustments under this Section 13, fractional interests in Common Stock shall be
taken into account to the nearest one-hundredth of a share.

(G) Timing of Issuance of Additional Common Stock Upon Certain Adjustments. In
any case in which the provisions of this Section 13 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Warrantholder of this Warrant exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Warrantholder any amount of cash in lieu
of a fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such Warrantholder a due bill or other appropriate
instrument evidencing such Warrantholder’s right to receive such additional
shares, and such cash, upon the occurrence of the event requiring such
adjustment.

 

-17-



--------------------------------------------------------------------------------

(H) Statement Regarding Adjustments. Whenever the Exercise Price or the number
of Shares into which this Warrant is exercisable shall be adjusted as provided
in this Section 13, the Company shall forthwith file at the Designated Office of
the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Warrantholder at the address appearing in the
Company’s records.

(I) Notice of Adjustment Event. In the event that the Company shall propose to
take any action of the type described in this Section 13 (but only if the action
of the type described in this Section 13 would result in an adjustment in the
Exercise Price or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall give notice to the
Warrantholder, in the manner set forth in this Section 13(I), which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place. Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of this Warrant. In the case of any action which would require the fixing of a
record date, such notice shall be given at least ten (10) days prior to the date
so fixed, and in case of all other action, such notice shall be given at least
fifteen (15) days prior to the taking of such proposed action. Failure to give
such notice, or any defect therein, shall not affect the legality or validity of
any such action.

(J) Proceedings Prior to Any Action Requiring Adjustment. Prior to the taking of
any action which would require an adjustment pursuant to this Section 13, the
Company shall use its reasonable best efforts to take such actions, including
obtaining regulatory, NASDAQ or stockholder approvals or exemptions, to ensure
that the Company may thereafter validly and legally issue as fully paid and
nonassessable all shares of Common Stock that the Warrantholder is entitled to
receive upon exercise of this Warrant pursuant to this Section 13.

(K) Adjustment Rules. Any adjustments pursuant to this Section 13 shall be made
successively whenever an event referred to herein shall occur. If an adjustment
in Exercise Price made hereunder would reduce the Exercise Price to an amount
below the par value of the Common Stock, then such adjustment in Exercise Price
made hereunder shall reduce the Exercise Price to the par value of the Common
Stock.

14. Governing Law. This Warrant shall be binding upon any successors or assigns
of the Company. All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each of the Company and
the Investor agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Warrant
(whether brought against the Company, the Investor or their respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the

 

-18-



--------------------------------------------------------------------------------

Borough of Manhattan, City of New York. Each of the Company and the Investor
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith (including with
respect to the enforcement of this Warrant), and hereby irrevocably waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each of the Company and the Investor hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such Person at the
address in effect for notices to it under this Warrant and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. Each of the Company and
the Investor hereby waives all rights to a trial by jury.

15. Contest and Appraisal Rights. Upon each determination of Fair Market Value
hereunder, the Company shall promptly give notice thereof to the Warrantholder,
setting forth in reasonable detail the calculation of such Fair Market Value,
and the method and basis of determination thereof, as the case may be. If the
Warrantholder (or if there is more than one Warrantholder, a majority in
interest of Warrantholders) shall disagree with such determination and shall, by
notice to the Company given within fifteen (15) days after the Company’s notice
of such determination, elect to dispute such determination, such dispute shall
be resolved in accordance with this Section 15. In the event that a
determination of Fair Market Value is disputed, such dispute shall be resolved
through the Appraisal Procedure.

16. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only, in the case of an amendment, with the written
consent of the Company and the Warrantholder, or in the case of a waiver, by the
party against whom the waiver is to be effective.

17. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth below prior to 4:00 p.m. (Eastern time) on a Business Day, (b) the next
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth below on a day that is
not a Business Day or later than 4:00 p.m. (Eastern time) on any Business Day,
(c) the second Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth below:

If to the Company, to:

 

NewStar Financial, Inc.   500 Bolyston Street, Suite 1250 Boston, MA 02116  
Attn:   [—] Facsimile:   [—]

 

-19-



--------------------------------------------------------------------------------

with copies to (which copy alone shall not constitute notice):

 

Simpson Thacher & Bartlett LLP 425 Lexington Avenue   New York, New York 10017  
Attn:   Lee Meyerson Facsimile:   (212) 455-2502

If to the Warrantholder.:

 

[—]   [—]   [—]   Attn:   [—] Facsimile:   [—]

with copies to (which copy alone shall not constitute notice):

 

Sidley Austin LLP   One South Dearborn   Chicago, IL 60603   Attn:   Anthony J.
Ribaudo   Sean M. Carney Facsimile:   (312) 853-7036

18. Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Warrantholder to an adjustment of the Exercise Price if
the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its certificate of
incorporation.

19. Office of the Company. As long as any of the Warrants remain outstanding,
the Company shall maintain an office or agency, which may be the principal
executive offices of the Company (the “Designated Office”), where the Warrants
may be presented for exercise, registration of transfer, division or combination
as provided in this Warrant. Such Designated Office shall initially be the
office of the Company at 500 Boylston Street, Suite 1250, Boston, MA 02116. The
Company may from time to time change the Designated Office to another office of
the Company or its agent within the United States by notice given to all
registered holders of Warrants at least ten (10) Business Days prior to the
effective date of such change.

 

-20-



--------------------------------------------------------------------------------

20. Non-Waiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of the Company or the Warrantholder shall operate as
a waiver of such right or otherwise prejudice the rights, powers or remedies of
such Person.

21. Limitation of Liability. No provision hereof, in the absence of affirmative
action by the Warrantholder to purchase shares of Common Stock, and no
enumeration herein of the rights or privileges of the Warrantholder hereof,
shall give rise to any liability of the Warrantholder to pay the Exercise Price
for any Warrant Shares other than pursuant to an exercise of this Warrant or any
liability as a stockholder of the Company, whether such liability is asserted by
the Company or by creditors of the Company.

22. Specific Performance. Each Warrantholder and/or owner of Warrant Shares, in
addition to being entitled to exercise its rights granted by law, including
recovery of damages, shall be entitled to specific performance of its rights
provided under this Warrant without any requirement to post a bond or other
security as a condition of relief. The Company agrees that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by it of the provisions of this Warrant and hereby agrees, in an action for
specific performance, to waive the defense that a remedy at law would be
adequate.

23. Entire Agreement. This Warrant and the forms attached hereto, together with
the Investment Agreement and the schedules and exhibits thereto, contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous arrangements or undertakings with
respect thereto.

[Remainder of page intentionally left blank]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer.

Dated: [                    ], 201[5]

 

NEWSTAR FINANCIAL, INC. By:       Name:   Title:

 

[WARRANTHOLDER] By:       Name:   Title:

[Signature Page to Warrant]



--------------------------------------------------------------------------------

[Form Of Notice Of Exercise]

Date:                     

 

TO: NewStar Financial, Inc.

 

RE: Election to Subscribe for and Purchase Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, [herewith makes payment of the aggregate Exercise
Price for such shares of Common Stock in the manner set forth below][requests
that the Company withhold the number of shares of Common Stock receivable by the
undersigned in accordance with the Cashless Exercise option specified in
Section 3 of this Warrant]. A new warrant evidencing the remaining shares of
Common Stock covered by such Warrant, but not yet subscribed for and purchased,
should be issued in the name set forth below. If the new warrant is being
transferred, an opinion of counsel is attached hereto with respect to the
transfer of such warrant.

 

Number of Shares of Common Stock:          

Method of Payment of Exercise Price:          

Name and Address of Person to be

Issued New Warrant:          

 

Holder:       By:     Name:     Title:    